IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT

COMMONWEALTH OF PENNSYLVANIA,              : No. 114 MM 2016
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
WILLIAM ALEXANDER HIMCHAK III,             :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 11th day of October, 2016, the Motion for King’s Bench

Intervention and the Application for Oral Argument are DENIED.